Citation Nr: 1516078	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-18 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Wife


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, finding that new and material evidence had not been received to reopen a previously denied claim of entitlement to service connection for PTSD.

In June 2014, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of this proceeding is of record.  

The Board has characterized this issue as noted on the title page in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held that the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.

The reopened claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a January 2010 decision, a Board denied entitlement to service connection for PTSD.  

2.  Evidence received since the Board's January 2010 decision raises a reasonable possibility of establishing service connection for an acquired psychiatric disorder to include PTSD. 


CONCLUSIONS OF LAW

1.  The Board's January 2010 denial of service connection for PTSD is final.  38 U.S.C.A. § 7104 (West 2014). 

2.  Evidence received since the January 2010 decision is new and material, and the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2014); 38 C.F.R. §§  3.156, 20.1100 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable action taken herein as it relates to the finding that new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder to include PTSD, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.


II.  New and Material Evidence

A decision of the Board becomes final and is not subject to revision on the same factual basis 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id. at 1384.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id.; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers. "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

'[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence.'  Rather, it is simply 'a component of the question of what is new and material evidence,' and should be informed by the question of whether the 'evidence could, if the claim were reopened, reasonably result in substantiation of the claim.'  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  New and material evidence is not required 'as to each previously unproven element of a claim.' Id. at 120.  Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See id.

In January 2010, the Veteran's claim of entitlement to service connection for PTSD was denied by the Board, mainly due to a finding that the evidence then of record did not support a finding the Veteran then suffered from the disorder.  Prior denials of the claim included findings the evidence did not support that the in-service stressors alleged to have caused the disorder, described below by the Veteran, had occurred.  

The Veteran filed an application to reopen his claim for entitlement to service connection for an acquired disability, specifically PTSD.  In support of his claim he submitted, among other things, a lay statement from G.R. who served with the Veteran in Germany.  This newly received evidence relates to an unestablished fact necessary to reopen the previously denied claim of service connection for PTSD as it explains stressor specific events that he witnessed.  Specifically, the Veteran's reported stressors due to racial discrimination.  

In addition, private medical records and VA records have been submitted which indicate ongoing diagnoses of PTSD, among other diagnoses.  

In tending to substantiate the Veteran's claim by bolstering necessary elements of a claim for service connection, the new evidence raises the reasonable possibility of substantiating the claim for service connection.  Accordingly, the Board finds the additional evidence submitted since the January 2010 decision to be both new and material.  Reopening of the Veteran's claim of service connection for PTSD, is therefore, warranted.  See 38 U.S.C.A. § 5108.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened.  To this extent, the appeal is allowed.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim. 

The Veteran seeks service connection for PTSD as a result of racial discrimination in-service.  During the June 2014 travel board hearing, the Veteran testified that as an African American soldier, he endured racially motivated discrimination to include other soldiers urinating on him, holding him at gun point, and he feared for his safety.  The Veteran asserts that he was often harassed by military personnel and civilians.  He was often verbally attacked and threatened with physical harm.  He explained one encounter when he and other African American soldiers were chased back to base by men driving a truck who appeared to be armed with pistols.  See Hearing Transcript at 5-6; July 2011 Statement.

The Veteran reported PTSD symptoms to include depression, difficulty sleeping, and awaking with the taste of urine in his mouth due to flashbacks He also described being consumed with work, to avoid thoughts associated with the trauma and has also abused alcohol.  See Hearing Transcript at 5; May 2007 Statement.

In the statement from G.R., a fellow soldier who served with the Veteran, he explained they were subjected to intense racism and discrimination.  Specifically, G.R. explained that as a Caucasian soldier, his friendship with the Veteran caused threats of bodily harm, and verbal harassment.  He explained that he witnessed the events of racial intimidation toward the Veteran to include death threats.  He also stated that the Veteran was often terrified and it was difficult for him to sleep.

Additionally, VA mental health records dated from April 2003 to May 2010 reflect diagnoses of PTSD and major depression disorder (and other disorders), as well as ongoing therapy to assist the Veteran with his disorders.  The Veteran's therapists and treating physician have also provided statements describing the Veteran's treatment, PTSD symptoms and his participation in therapy.

The Board finds that additional development is necessary prior to further appellate review.  A remand for a new VA examination should be provided to assess the etiology of Veteran's PTSD.  See 38 C.F.R. § 3.159(c).

Finally, as this matter is being remanded for the reasons set forth above, attempts should also be made to obtain any outstanding VA treatment records relevant to the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the appeal.  Any additional records identified by the appellant should be obtained and associated with the claims file.  The appellant should be advised that any records showing care for a psychiatric disability would be relevant.  (Consent to obtain records should be obtained where necessary.)

2.  After completing the action requested in paragraph 1, schedule the Veteran for an examination to determine the nature and etiology of any psychiatric disability to include PTSD and major depressive disorder.  The claims file, to include a copy of this remand, must be made available to the examiner for review in connection with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  (Review should include the records obtained pursuant to the development sought in paragraph 1 above.  The reviewer must also consider the lay statements of record.)

The examiner is requested to provide an opinion as to the etiology of any psychiatric disorder that is diagnosed.

After reviewing the record and examining the Veteran, the examiner should provide the following opinion:

(a)  Specifically, the examiner should provide an opinion as to whether it is at least as likely as not that any current psychiatric disorder to include PTSD had its onset during active service or is related to any in-service disease, event, or injury. 

(b) Is it at least as likely as not (i.e., 50 percent or greater probability), that the Veteran's psychiatric disability had its clinical onset in service, had its clinical onset in the year immediately following service, is related to the reported stressors of racial discrimination in service, or otherwise the result of a disease or injury in service?  The examiner should also discuss the Veteran's lay statements regarding in service stressors and symptoms, and all other lay statements of record regarding the Veteran's in service stressors and symptoms.


The examiner must provide a rationale for each opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

3.  If the benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


